Title: From George Washington to John Jones or George Conway, 1 November 1755
From: Washington, George
To: Jones, John,Conway, George




 [1 November 1755]
To Commissary Jones—or to George Conway.

You are hereby Ordered to deliver to Sergeant Wilper (taking his receipt for the same) for the use of Captain Hoggs Company, eight Regimental Coats, ten Waistcoats, ten pair of Breeches, nine Hats, eleven Shirts, as many pair of Stockings, and the same quantity of Shoes: You are also to deliver to the said Wilper, for the use of the said Company, twelve Musquets, twenty Bayonets, and ten Cartouch-Box’s, out of those arms now in Store.

G:W.


N:B. The Bayonets must be delivered out of those loose ones in the Store: You are also ordered to deliver twenty Blankets.

